DETAILED ACTION
Response to Amendment
Claims 1 and 10 are amended. 
Claims 2-5, 11-15 and 18-20 are cancelled. 
Claims 1, 6-10 and 16-17 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemali (US 2012/0169841), in view of Hayes (US 2007/0153626), Roberts (US 2013/0058193), Rudolf (US 2017/0044889), Niclass (US 2012/0075615) and Schultz (US 2013/0008653).
Regarding Claim 1, Chemali teaches an in-situ 3-dimensional (3D) scanner [0024; 0026; 0039; 0041-2; 0047; Fig 9-10], comprising: an in situ rangefinder configured to …[0039; 0041-42; 0047]; a radiance sensor configured to generate a depth map of the subterranean location [0041-42; Fig 9-10], and an image processor configured to process the image generated … [Fig 13A-C; 0023; 0027; 0035; 0038-39]. Chemali broadly teaches – but Hayes does teach send a laser pulse towards a formation rack fracture in a subterranean location and determine a distance based on a reflected laser pulse [0010-0014]. Chemali does not explicitly teach – but Roberts does teach 
Regarding Claim 10, Chemali teaches a  method for downhole well leak detection in a hydrocarbon reservoir [0024; 0026; 0039; 0041-2; 0047; Fig 9-10], comprising: positioning, a 3-dimensional (3D) scanner at a subterranean location, wherein the 3D scanner is attached to a tubular inside of a wellbore [0039; 0041-2; 0047]; in situ radiance sensor configured to generate a depth map of the subterranean location [0041-42; Fig 9-10]; generating an image of the subterranean location; and transmitting the image to a surface of a well [0041-42; Fig 9-10] and an image processor configured to process the image generated … [Fig 13A-C; 0023; 0027; 0035; 0038-39]. Chemali broadly teaches – but Hayes does teach send a laser pulse towards a formation 
Regarding Claim 6-7 and 16, Chemali, as modified, also teaches a rangefinder is integrated with a tubular using high strength carbon steel [Fig 1-5; 0025-28].
Regarding Claim 8 and 17, Chemali, as modified, also teaches wherein the tubular is a drill pipe [Fig 1-5; 0025-28; 0035].
Regarding Claim 9, Chemali, as modified, also teaches a transmitter configured to transmit measurement results of the rangefinder and the radiance sensor to the surface of the well [Fig 6; 0025-28; 0035; 0038].

Response to Arguments
Applicant's arguments filed 7 September 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments on Pages 5-7, the argument is dismissed because the examiner only cited Rudolf for the teachings of the in situ endoscope – not for the filtering of interferences. Rudolf, in the cited passages, teaches an in-situ endoscope to produce images of subterranean formations. 
In response to applicant’s arguments on Pages 7-8, the argument is dismissed because the examiner only cited Niclass for the teachings of filtering interferences. Niclass is not cited for an in-situ endoscope, thus rendering this argument moot. The filtering of interferences (which appears merely to be a broad term for removing background light or noise) is taught in the cited passages of Niclass. 
In response to applicant's argument that references do not teach the light attenuation due to drilling fluids, the examiner has cited Schultz (2013) which in [0107] states this limitation clearly. Applicant is clearly aware that this newly added limitation is obvious given that the Schultz reference was included by the applicant on an IDS. Additional amendments to Claims 1 and 10 were merely incorporating limitations from claims previously rejected, and now cancelled. No allowable subject matter can be identified at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645